DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-15, 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saxena et al. U.S. Patent Application Publication Number 2018/0288161 A1 (hereinafter Saxena).

As per claims 1, 9, 17, Saxena discloses a method for managing and optimizing connectivity of a plurality of IoT devices based on cognitive learning (see machine learning of controlling different devices on page 3 section [0039] to control the devices accordance with learned preferences of the users on page 3 section [0040]), the method comprising: 
identifying a user (see identifying user such as by facial recognition on page 4 section [0047]), wherein a plurality of user context data is stored in a user profile (see 
detecting a change in at least one current user context (see detecting a user events such as human presences in room, face detection, voice recognition, human pose or emotion detection, or user activity event such as cooking, showering, or exercising on page 4 section [0047]) associated with the identified user (see detecting automation rules such as user location, action, and time of day by sensor on page 4 section [0045]);  

performing a connectivity and management analysis (see context information utilized to learn states and activities that trigger one or more actions associated with the network devices on page 7 section [0065]) on the detected change in the at least one current user context (see rules engine determining rules triggered such as turning on reading lights if detecting a person is reading a book on page 4 section [0044] and see determining the optimal candidate state based on evaluation and optimization rules such as cost minimization on page 15 section [0115]);  

generating at least one optimal plan (see determining corresponding controllable property such as parameters of a controllable devices based on the identified states on page 12 section [0096] and see generating a optimization function for rule control of controllable device configuration on page 15 section [0117]) for the plurality of IoT devices associated with the identified user based on the performed connectivity and management analysis, wherein the cognitive engine provides at least one recommendation (see prompting recommendation for user to confirm a control action on page 5 section [0049]), at least one adjustment (see adjusting configuration setting of controllable device on page 15 section [0117]) or at least one action to the generated optimal plan associated with the identified user (see detecting changes of user context will automatically activate devices such as light bulbs on page 4 section [0047] or detecting event causing devices to turn on and off at automatically scheduled time such as energy rate is lower, or optimal as claimed, on page 4 section [0048]);  and 
performing at least one action based on the generated at least one optimal plan (see performing controlling of the devices on page 4 section [0048]).

As per claims 2, 10, 18, Saxena discloses the method of claim 1, further comprising: receiving a plurality of user reaction data to the performed at least one action;  analyzing, by the cognitive engine, the received plurality of user reaction data;  and storing the analyzed plurality of user reaction data in the user profile (see receiving user feedback, or user reaction data as claimed, for affirm or cancel output candidate 


As per claims 3, 11, 19, Saxena discloses the method of claim 1, wherein performing the connectivity and management analysis on the detected change in the at least one current user context, further comprises: analyzing the detected change in the at least one current user context (see detecting a user events such as human presences in room, face detection, voice recognition, human pose or emotion detection, or user activity event such as cooking, showering, or exercising on page 4 section [0047]);  identifying a plurality of preferred IoT devices to be utilized by the identified user based on the analyzed change in each of the current user context (see identifying a group of controllable devices in the region to be controlled on page 3 section [0041]);  and validating a connectivity for each identified plurality of preferred IoT devices and a plurality of characteristics associated with each preferred IoT device within the identified plurality of preferred IoT devices (see identify changed state and determining parameters of controllable devices and identify states with the corresponding controllable device properties on page 12 section [0096]).

As per claims 4, 12, 20, Saxena discloses the method of claim 1 in which the user context includes a user activity, a user mood, a user emotional status, a user location, a user company, a time of day, a plurality of weather data and a date (see user 

As per claims 5, 13, Saxena discloses the method of claim 4, wherein detecting the change in at least one current user context associated with the identified user, further comprises: utilizing a plurality of biometric devices and a plurality of biometric sensors associated with the user mood, the user emotional status and the user activity (see sensor for user mood and emotional state on page 4 section [0047] and see biometric sensor such as heart rate monitor on page 7 section [0067]).

As per claims 6, 14, Saxena discloses the method of claim 4, wherein detecting the change in at least one current user context associated with the identified user, further comprises: utilizing a plurality of social media posts, a plurality of application program interfaces, and a plurality of data tracking services associated with the user location, the time of day, the date and the plurality of weather data associated with the identified user (see user activity, user mood, emotional status, user location on page 4 section [0047] and see time of day, date and weather on page 12 section [0096]).

As per claims 7, 15, Saxena discloses the method of claim 1, further comprising: associating the user profile with an IoT device and at least one corresponding application program interface (see using interface engine such as machine learning interface for convert sensor data into interface representation on page 4 section [0042]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena et al. U.S. Patent Application Publication Number 2018/0288161 A1 (hereinafter Saxena), and further in view of White U.S. Patent Application Publication Number 2019/0065975 A1 (hereinafter White).

As per claims 8, 16, Saxena do not discloses expressly: which the cognitive engine analyzes and learns based on a cohort of users.
White teaches: which the cognitive engine analyzes and learns based on a cohort of users (see use characteristics of cohort of user’s behavior to determining contextual recommendations on page 5 section [0039]).
Saxena and White are analogous art because they are from the same field of endeavor, context determination system based on user profile.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use accumulated cohort data for analysis.  The motivation for doing so would have been to use different user’s data to learn the most relevant contextual recommendations (see page 5 section [0038] in White
Therefore, it would have been obvious to combine Saxena and White for the benefit of analysis based on a cohort of users to obtain the invention as specified in claims 8, 16.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ni et al. U.S. Patent Application Publication Number 2019/0361575 A1.  Determining status of the connected device based on context and user profile (see section [0055]).
Guedalia et al. U.S. Patent Application Publication Number 2016/030049 A1.  User profile to determining content (see section [0008] and [0011]).
Shaashua et al. U.S. Patent Application Publication Number 2016/0342906 A1.  User-profile context for event trigger (see section [0005]).
DiMaggio et al. U.S. Patent Application Publication Number 2019/0258807 A1.  Determining context for security vulnerability and limiting access of a device (see section [0090]).
Loi et al. U.S. Patent Application Publication Number 2020/0274839 A1.  Machine learning for analytic (see section [0041]) for determining context of user (see section [0028]).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.